 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9
      JOSE ACOSTA,                                   Case No. 1:18-cv-00437-LJO-EPG
10
                           Plaintiff,
11                                                   ORDER ON STIPULATION FOR LEAVE TO
             v.                                      FILE A FIRST AMENDED COMPLAINT
12
      ANDONIAN ENTERPRISES, INC. dba
13    DISCOUNT TIRE CENTERS; JAMES D.                (ECF No. 25)
      BARNARD; DAVID CHARLES
14    BOWER, Trustee of THE BOWER
      FAMILY TRUST of 2009; JUDY
15    BOWER, Trustee of THE BOWER
      FAMILY TRUST of 2009,
16
                           Defendants.
17

18          On December 19, 2018, the parties filed a Stipulation Granting Plaintiff Leave to File

19   First Amended Complaint. (ECF No. 25). Pursuant to the Stipulation, and in accordance with

20   Federal Rule of Civil Procedure 15(a), Plaintiff shall file his First Amended Complaint, a copy of

21   which was filed with the Stipulation, within five (5) calendar days of the date of this Order.

22   Defendants’ response thereto shall be filed within fourteen (14) days after the First Amended

23   Complaint is filed.

24
     IT IS SO ORDERED.
25

26      Dated:     December 20, 2018                           /s/
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
